EXHIBIT 99.1 DRIVES EVERYTHING WE DO Company Overview NYSE MKT: CRMD December 2013 © 2013 CorMedix 2 Forward Looking Statements This presentation contains certain statements that constitute forward-looking statements within the meaning of the federal securities laws. Statements that are not historical facts, including statements about our beliefs and expectations, are forward-looking statements. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. The forward looking statements in this presentation include statements about our business, including commercialization plans and potential markets for our products and product candidates, clinical trials, potential indications for our product candidates, development timelines, regulatory timelines and future events that have not yet occurred. Pharmaceutical and medical device development inherently involves significant risks and uncertainties, including the risks outlined in “Risk Factors”in our Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 27, 2013 and in “Risk Factors” in our Quarterly Reports on Form 10-Q filed with the Securities and Exchange Commission on May 15 and August 14, 2013. Our actual results may differ materially from our expectations due to these risks and uncertainties, including, but not limited to, our dependence on the success of our lead product candidate, and factors relating to commercialization and regulatory approval thereof, ability to raise sufficient capital, retaining our stock’s listing on the NYSE MKT, research and development activities, intellectual property protection, competition, industry environment, and other matters.
